DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a user interface device”, “a controller” and communicator” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The user interface device in claim 1 is reads as the item 110 in Fig. 2, described as a touch panel in page 8 lines 7 and 8 of the filed specification, the communicator in claim 1 is read as the item 130 in Fig.2, described as a chipset, sticker or barcode in page 11 lines 2-8 8 of the filed specification and the controller in claim 1 is read as the item 120 in Fig.2, described as the CPU in page 10 lines 9 and 10.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5, 8, 10-14, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park’736 (US 2017/0123736), and further in view of Shima’805 (US 2005/0248805).
     With respect to claim 1, Park’736 teaches an image forming apparatus (Fig.1, item 10) capable of generating a failure report, the image forming apparatus comprising:  
     a controller to collect history information of the image forming apparatus, based on the information about the failure [the image forming apparatus transmits the state information required for the error recovery to a server through a mobile device (paragraph 77 and Fig.10). The state information required for the error recovery may include at least one of firmware version information, an error occurrence code, consumables usage information, a graphics user interface (GUI) image, a remote-UI (RUI) image or link state, log information, system setting information, paper cassette setting information, printer setting information, copy setting information, facsimile setting information, scan setting information, network setting information, and security setting information of the image forming apparatus (paragraph 18). Therefore, the processor (Fig.2, item 240) is considered to collect the state information required for the error recovery (the history information) of the image forming apparatus first before transmitting it to the mobile device.]; and  
     10a communicator (Fig.2, item 210) to transmit the information about the failure and the collected history information to a server (paragraph 77) and receive a failure countermeasure for the image forming apparatus from the server (paragraphs 215-219).  

     Shima’805 teaches 5a user interface device to obtain information about a failure of the image forming apparatus which is undetectable by the image forming apparatus, according to an input of a user (paragraph 80) 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park’736 according to the teaching of Shima’805 to use both of the service call button and the email to report the undetectable error occurred in the printer to a server because this will allow the error in the printer to be fixed more effectively.
     The combination of Park’736 and Shima’805 does not teach a controller to collect history information of the image forming apparatus, based on the information about the failure.
     Since Park’736 has suggested that the image forming apparatus transmits the state information required for the error recovery to the server through a mobile device (paragraph 77 and Fig.10) and the state information required for the error recovery may include at least one of firmware version information, an error occurrence code, consumables usage information, a graphics user interface (GUI) image, a remote-UI (RUI) image or link state, log information, system setting information, paper cassette setting information, printer setting information, copy setting information, facsimile setting information, scan setting information, network setting information, and security setting 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park’736 and Shima’805 to use both of the service call button and the email to transmit both of the error information which is undetectable by the printer and the collected state information required for the error recovery which is collected by a controller of the printer to the server (a controller to collect history information of the image forming apparatus, based on the information about the failure) because this will allow the undetectable error in the printer to be fixed more effectively
     With respect to claim 2, which further limits claim 1, Park’736 does not teach wherein the user interface 15device obtains the information about the failure and an occurrence time of the failure from the user.  

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park’736 according to the teaching of Shima’805 to use both of the service call button and the email to report the undetectable error occurred in the printer to a server because this will allow the error in the printer to be fixed more effectively.
     With respect to claim 3, which further limits claim 2, Park’736 teaches wherein the controller collects at least one of a log (paragraph 77), a user interface manipulation screen recorded image, or 20network information of the image forming apparatus within a certain time 45Record ID: 85831073 period from the occurrence time of the failure.  
     With respect to claim 4, which further limits claim 1, Park’736 does not teach the user interface device obtains, from the user, an input for making the failure reappear.  
     Shima’805 teaches that the user interface device obtains, from the user, an input for making the failure reappear [using both of the service call button and the email to report the undetectable error occurred in the printer to a server (paragraph 80) and a user uses the Free Input Space (Fig.10, item 507) to report additional information regarding to error occurred in the printer (paragraph 79). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to input the occurred error information including the information 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park’736 according to the teaching of Shima’805 to report the occurred error using both of the service call button and the email which including the Free Input Space to enable a use to input the occurred error information including the information indicating that the error is reoccurred (the user interface device obtains, from the user, an input for making the failure reappear) because this will allow occurred error to be fixed more effectively.
     With respect to claim 5, which further limits claim 4, 5151Park’736 teaches wherein the controller collects at least one of a log (paragraph 77), a user interface manipulation screen recorded image, or network information of the image forming apparatus while the failure is reappearing according to the input for making the failure reappear.  
      With respect to claim 8, which further limits claim 4, 20 Park’736 does not teach wherein the user interface 46Record ID: 85831073device obtains a comment about the failure from the user.  
     Shima’805 teaches wherein the user interface 46Record ID: 85831073device obtains a comment about the failure from the user [a user uses the Free Input Space (Fig.10, item 507) to report additional information regarding to error occurred in the printer (paragraph 79)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Park’736 according to the teaching of Shima’805 to report the occurred error using both of the service call button and the email which including the Free Input Space to enable a use to input the occurred error information including the information indicating that the error 
     With respect to claims 10-14 and 17, they are method claims that claims how the image forming apparatus of claims 1-5, and 8 to report undetectable error.  Claims 10-14 and 17 are obvious in view of Park’736 and Shima’805 because the claimed combination operates at the same manner as described in the rejected claims 1-5, and 8. In addition, the reference has disclosed an image forming apparatus to report undetectable error, the process (method) to report undetectable error is inherent disclosed to be performed by a processor in the image forming apparatus when the image forming apparatus performs the operation to report undetectable error.
     With respect to claim 19, it is a claims regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 19 claims how the image forming apparatus of claim 1 to execute to report undetectable error.  Claim 19 is obvious in view of Park’736 and Shima’805 because the claimed combination operates at the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claims 6, 7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park’736 (US 2017/0123736), Shima’805 (US 2005/0248805) and further in view of
Uchida’151 (US 2007/0121151). 
     With respect to claim 6, which further limits 10whihc  sclaim 5, the combination of Park’736 and Shima’805 does not teach wherein the controller up- adjusts a collection level of the log 
       Uchida’151 teaches providing an interface for a user to input extraction condition including the time information (paragraph 120) and as shown in Fig.13, the log information is being generated and then transmitted according to the log searching conditions. 
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park’736 and Shima’805 according to the teaching of Uchida’151 to provide an interface to allow a user to define the conditions for extracting the desired log information because this will allow only the desired log information is being extracted and generated for transmission.
     The combination of Park’736, Shima’805 and Uchida’151 does not teach wherein the controller up- adjusts a collection level of the log to a certain collection level in response to a start of the input for making the failure reappear.
     Since Park’736 has suggested that the image forming apparatus transmits the state information required for the error recovery to the server through a mobile device (paragraph 77 and Fig.10), Shima’805 teaches using both of the service call button and email to report the undetectable error occurred in the printer to a server (paragraph 80) and a user uses the Free Input Space (Fig.10, item 507) to report additional information regarding to error occurred in the printer (paragraph 79) and Uchida’151 teaches providing an interface for a user to input extraction condition including the time information to extract the desired log for transmission (paragraph 120 and Fig.13), 
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park’736, Shima’805 and Uchida’151 to set a time period to extract only the log information associating with the error which occurred within the said set time period and transmit the extracted log information to a server when the user requests for a service to fix the reoccurring error (wherein the controller up- adjusts a collection level of the log to a certain collection level in response to a start of the input for making the failure reappear) because this will allow the reoccurred errors to be investigated by a service technician more effective since she/he only needs to review the log information associated with the occurred error.
     With respect to claim 7, which further limits claim 3, the combination of Park’736, Shima’805 and Uchida’151 does not teach wherein the controller adjusts an up-adjusted collection level of the log to a collection level before a collection level of the log is up-adjusted, in response to a termination of the input for making the failure reappear.  

     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park’736, 
     With respect to claims 15 and 16, they are method claims that claim how the image forming apparatus of claims 5 and 6 to report undetectable error.  Claims 15 and 16 are obvious in view of Park’736, Shima’805 and Uchida’151 because the claimed combination operates at the same manner as described in the rejected claims 5 and 6. In addition, the reference has disclosed an image forming apparatus to report undetectable error, the process (method) to report undetectable error is inherent disclosed to be performed by a processor in the image forming apparatus when the image forming apparatus performs the operation to report undetectable error.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park’736 (US 2017/0123736), Shima’805 (US 2005/0248805) and further in view of 
Hirame’935 (US 2016/0352935).
claim 9, which further limits claim 1, the combination of Park’736, Shima’805 does not teaches wherein the controller controls a failure management number 5corresponding to the collected history information and the failure countermeasure to be matched with each other and displayed, and wherein the failure management number and the failure countermeasure are received from the server.
     Hirame’935 teaches wherein the controller controls a failure management number 5corresponding to the collected history information and the failure countermeasure to be matched with each other [the basic guidance and the identification code are associated with each other] and displayed (Fig.8A-Fig.8C)], and wherein the failure management number and the failure countermeasure are received from the server [as shown in Fig.6, the server transmits the identification code to the printer in step SP4 and the server provide the extended guidance to the printer (Fig.6 step SP6)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Park’736, Shima’805 according to the teaching of Hirame’935 to assign a code to the received error information because this will allow the solution associated with the error to be retrieved more effectively.
     With respect to claim 18, it is a method claim that claims how the image forming apparatus of claim 9 to report undetectable error.  Claim 18 is obvious in view of Park’736, Shima’805 and Hirame’935 because the claimed combination operates at the same manner as described in the rejected claim 9. In addition, the reference has disclosed an image forming apparatus to report undetectable error, the process (method) to report undetectable error is inherent disclosed to be performed by a 
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674